Citation Nr: 9906541	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  92-06 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim for a rating greater than 20 percent for left 
knee disability, and also denied service connection for a 
right knee disorder.  By a rating action in January 1996 
service connection was granted for disability of the right 
knee, evaluated as noncompensably disabling.  

A hearing was held on December 7, 1998, in Washington, D.C., 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991).

On preliminary review of the record the Board notes that at 
his December 1998 hearing the veteran indicated he wished to 
pursue claims for compensable ratings for right knee 
disability, and left ankle disability, and an earlier 
effective date for service connection for left ankle 
disability.  Further in a written submission received in 
August 1998 the veteran raised a claim of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability.  Inasmuch as those issues have 
not been adjudicated by the agency of original jurisdiction 
and are not "inextricably intertwined" with the issue 
currently on appeal, they will not be addressed herein, but 
are referred to the RO for appropriate action.  


REMAND

The Board notes an apparent conflict of medical evidence with 
regard to the manifestations of the veteran's left knee 
disability.  On the one hand the report of his June 1992 VA 
examination reflected instability in the left knee, and the 
record indicates the veteran has been issued a knee brace by 
VA.  On the other hand the VA examiner in March 1998 stated 
alignment of both knees was stable both anterior posteriorly 
and medial laterally, but also indicated that the veteran 
needed a knee brace.  It was also recorded that there was no 
recurrent subluxation of the knees.   

The Board further notes that the March 1998 VA examination 
report is not in accordance with the directives of the United 
States Court of Veteran's Appeals (Court) that a VA rating 
examination must adequately portray functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination.  Deluca v. Brown, 8 Vet.App. 202 (1995).  In 
DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. 
§ 4.45 (1994).  It was specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination, and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (1994) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Although the December 1996 VA 
examiner recorded that the veteran had some pain on range of 
motion of the left knee, the examination report does not 
comply with the directives in DeLuca which specifically 
require that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination, to 
include during flare-ups or on repeated use, and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability or 
incoordination.  Although further delay is regrettable, 
additional medical evaluation is warranted to ensure a fully 
informed decision regarding the veteran's claim for increased 
rating for service-connected left knee disability.  Up-to-
date treatment records, if any, should also be compiled.  

In addition the Board notes that the General Counsel of VA 
has held in a precedent opinion that a veteran who has 
arthritis and instability in his knee may receive separate 
ratings under Codes 5003 and 5257 (see VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  The General Counsel has 
since held that separate ratings are only warranted in these 
types of cases when the veteran has limitation of motion in 
his knee to at least meet the criteria for a zero-percent 
rating under Codes 5260 or 5261, or (consistent with DeLuca 
v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 
4.59) where there is probative evidence showing the veteran 
experiences painful motion attributable to his 
osteoarthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for symptoms related to his 
left knee, since March 1998.  After 
obtaining any necessary releases, the RO 
should request copies of all previously 
unobtained, pertinent medical records for 
association with the claims folder.  

2.  Following the completion of the above 
requested development the veteran should 
be scheduled for a special VA orthopedic 
examination, to assess the nature and 
extent of his left knee disability.  The 
examiner must thoroughly review the 
claims folder, to include a copy of this 
remand, prior to evaluating the veteran.  
All indicated special tests and studies, 
should be conducted to include range of 
motion studies, expressed in degrees.  
All clinical findings must be clearly set 
forth in the examination report.  
Additionally, the examiners should 
provide the following opinions based upon 
the medical evidence of record: 

a.  The examiner should be asked to 
provide an opinion as to whether the 
veteran's left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or on 
repeated use of the left knee over a 
period of time.  These 
determinations should if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
due to pain on use or during flare-
ups.

3.  Thereafter, the RO should review the 
veteran's claim for increased rating for 
left knee disability on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of  Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



